 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER STROJNIK, SR.,                               No. 2:19-cv-2041-TLN-CKD PS

12                        Plaintiff,

13            v.                                         SANCTIONS ORDER
14    SACRAMENTO HOTEL, LLC,

15                        Defendant.

16

17

18          On June 21, 2021, the court ordered plaintiff to show cause why the court should not

19   impose sanctions in the form of a $250 fine on plaintiff for failing to file a written response to the

20   previously issued May 20, 2021 order to show cause. (ECF No. 17.) The time allotted for plaintiff

21   to file a response has elapsed and plaintiff has not filed a response. Accordingly, the court will

22   order plaintiff to pay the $250 fine.

23          Plaintiff proceeds pro se in this case and filed the complaint in this matter on October 11,

24   2019. At plaintiff’s request, the clerk’s office entered a default against defendant Sacramento

25   Hotel on January 28, 2020. (ECF No. 6.)

26          On November 12, 2020, the court ordered plaintiff to either proceed with a motion for

27   default judgment or file a notice of dismissal of this action. Plaintiff filed a motion for default

28   judgment on December 21, 2020. (ECF No. 11.) On December 23, 2020, the court issued a
                                                         1
 1   minute order advising plaintiff the motion was defective because it was not noticed on the hearing

 2   calendar in compliance with Local Rule 230(b).

 3          On May 20, 2021, the court ordered plaintiff to show cause, in writing and within 21 days,

 4   why the motion for default judgment should not be stricken for plaintiff’s continued failure to

 5   comply with Local Rule 230 and why this case should not be dismissed for failure to prosecute

 6   and failure to comply with the court’s orders and the local rules. Plaintiff was warned that failure

 7   to respond to the order to show cause could result in the imposition of sanctions. (ECF No. 15.)

 8          On June 6, 2021, plaintiff filed a properly noticed motion for default judgment. (ECF No.

 9   16.) Plaintiff did not, however, respond in writing and within 21 days of the May 20, 2021 order

10   to show cause. By order filed June 21, 2021, the court notified plaintiff that his noticing of the

11   motion for default judgment for a hearing on August 18, 2021 did not suffice to satisfy the

12   requirement of a written response to the order to show cause. 1 As such, plaintiff was ordered to

13   show cause, in writing and within 14 days of service of the order, why the court should not

14   impose sanctions in the form of a $250 fine on plaintiff for failing to file a written response to the

15   May 20, 2021 order to show cause. See Local Rule 110 (“Failure of counsel or of a party to

16   comply with these Rules or with any order of the Court may be grounds for imposition by the

17   Court of any and all sanctions . . . within the inherent power of the Court.”); Local Rule 183 (“All

18   obligations placed on ‘counsel’ by these Rules apply to individuals appearing in propria

19   persona.”); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

20   same rules of procedure that govern other litigants.”) (overruled on other grounds by Lacey v.

21   Maricopa County, 693 F.3d 896 (9th Cir. 2012)).

22          Plaintiff was cautioned that failure to timely file a written response to the June 21, 2021

23   order to show cause could result in the imposition of sanctions, including the monetary sanctions

24   as described and, in addition, up to and including dismissal of this action. As set forth, the time

25   allotted for plaintiff to file a written response has passed and he has not responded.

26
     1
27    Plaintiff was also ordered to take further action to demonstrate proper service of the complaint
     and summons on the defendant named in this action. The time for plaintiff’s response to this part
28   of the order has not yet elapsed.
                                                        2
 1            Accordingly, IT IS HEREBY ORDERED:

 2            1. Within 14 days of the entry of this order, plaintiff shall pay the Clerk of Court a

 3   monetary sanction of $250.00.

 4            2. Plaintiff is again cautioned that failure to comply with this order will result in the

 5   imposition of further sanctions up to and including further monetary sanctions and/or dismissal of

 6   claims or the action with prejudice. See Fed. Rules of Civ. P. 37(b)(2) and 41(b).

 7   Dated: July 14, 2021
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11
     8.Strojnik19cv2041.sanct250
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
